 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   MICHELLE DES JARDINS, State Bar No. 168079
     Supervising Deputy Attorney General
 3   ANDREW M. GIBSON, State Bar No. 244330
     Deputy Attorney General
 4     600 West Broadway, Suite 1800
       San Diego, CA 92101
 5     P.O. Box 85266
       San Diego, CA 92186-5266
 6     Telephone: (619) 738-9549
       Fax: (619) 645-2581
 7     E-mail: Andrew.Gibson@doj.ca.gov
     Attorneys for Defendants
 8   J. Lizarraga and S. Kernan

 9                            IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12

13
     NATASHA A. BRADLEY, Individually and               2:18-cv-02994-TLN-AC
14   as the Personal Representative of WAYNE
     BENJAMIN BRADLEY,                                STIPULATION AND ORDER TO STAY
15                                                    CIVIL PROCEEDINGS PENDING
                                           Plaintiff, RESOLUTION OF RELATED
16                                                    CRIMINAL PROCEEDINGS
                    v.
17
                                                        Judge:        The Honorable Troy L. Nunley
18   SCOTT KERNAN, et al.,                              Action Filed: November 16, 2018

19                                      Defendants.

20
21         Defendants J. Lizarraga and S. Kernan, and Plaintiff Natasha Bradley, by and through their

22   counsel, stipulate as follows:

23         1.    On November 16, 2018, Plaintiff, individually and as successor-in-interest of

24   decedent Wayne Bradley’s estate, filed a complaint in the above-captioned action against the

25   Defendants (Complaint).

26         2.    In the Complaint, Plaintiff alleges that on November 18, 2017, Mr. Bradley was

27   murdered by his cellmate, Everett McCoy. Plaintiff also alleges that during the time Mr. McCoy

28   and Mr. Bradley were assigned to the same cell, Mr. McCoy acted increasingly impulsive and
                                                     1
                                        Stipulation and Order to Stay Civil Proceedings (2:18-cv-02994-TLN-AC)
 1   unpredictable towards Mr. Bradley, and threatened Mr. Bradley’s safety; and that Mr. Bradley

 2   repeatedly reported Mr. McCoy’s threatening and hostile behavior to prison staff, and requested a

 3   new cell mate, but that prison officials ignored Mr. Bradley’s requests for a transfer to a different

 4   housing unit. Plaintiff further alleges that Mr. McCoy murdered Mr. Bradley by bludgeoning Mr.

 5   Bradley with a rock, and that DOE defendants allowed Mr. McCoy to bring the rock into the cell.

 6         3.    On January 14, 2019, Defendants filed a motion to dismiss the Complaint under

 7   Federal Rules of Civil Procedure 8 and 12(b)(6) (Motion to Dismiss).

 8         4.    Mr. McCoy has been charged with the murder of Mr. Bradley, and that criminal

 9   case—People v. McCoy, Amador Sup. Ct. Case No. 18-CR-27144—is currently pending in the

10   Superior Court of California, County of Amador (Criminal Matter). The Criminal Matter is in

11   progress and ongoing. On information and belief, Mr. McCoy is scheduled to be arraigned on

12   February 1, 2019, with a trial date to be set in either the summer or fall of 2019.

13         5.    Given that the Criminal Matter implicates Mr. McCoy’s Fifth Amendment rights, the

14   parties will be unable to depose or otherwise obtain discovery from Mr. McCoy until the Criminal

15   Matter is concluded. As such, both Plaintiff and Defendants would be deprived of an opportunity

16   to discover and present all relevant evidence in this case should this matter go forward as

17   scheduled while Mr. McCoy’s Criminal Matter continues.

18         6.    In light of the ongoing Criminal Matter, and the fact that the criminal indictment

19   arises out of substantially the same facts upon which Plaintiff bases her Complaint, the parties

20   stipulate that these civil proceedings be stayed in full pending resolution of the Criminal Matter.
21         7.    The parties further stipulate that the hearing on Defendants’ Motion to Dismiss,

22   presently set for hearing on February 21, 2019, be vacated and reset as soon as practicable after

23   the stay has been lifted.

24         8.    The parties have also become aware that Mr. Bradley may have fathered one or more

25   children who would be entitled to a bring suit or share in his estate under California Probate Code

26   §§ 6401(c), 6402(a). A stay will allow Plaintiff to perform her duty of locating and notifying any
27   heirs of the pending lawsuit.

28
                                                        2
                                          Stipulation and Order to Stay Civil Proceedings (2:18-cv-02994-TLN-AC)
 1         Based on the above, the parties hereby stipulate to stay all proceedings in this matter

 2   pending resolution of the Criminal Matter. The parties propose that no later than six months from

 3   the date of the order staying the action, the parties will file a joint report updating the court on: (1)

 4   the status of the Criminal Matter; and (2) efforts to locate and notify Mr. Bradley’s heirs, if any.

 5         IT IS SO STIPULATED.

 6
     Dated: January 16, 2019                                 Respectfully submitted,
 7
                                                             XAVIER BECERRA
 8                                                           Attorney General of California
 9

10                                                           /s/ Andrew M. Gibson
                                                             ANDREW M. GIBSON
11                                                           Deputy Attorney General
                                                             Attorneys for Defendants
12                                                           J. Lizarraga and S. Kernan
13

14   Dated: January 16, 2019                                 THE LAW OFFICES OF JOHN BURTON
15

16                                                           /s/ John Burton
                                                             JOHN BURTON
17                                                           Attorneys for Plaintiff
                                                             Natasha A. Bradley
18
     SD2018702572
19   71716784.docx

20
21

22

23

24

25

26
27

28
                                                         3
                                           Stipulation and Order to Stay Civil Proceedings (2:18-cv-02994-TLN-AC)
 1                                                   ORDER

 2         Based upon the stipulation of the parties, and good cause appearing therefor, all

 3   proceedings in this matter are hereby stayed pending resolution of the County of Amador’s

 4   criminal proceedings against defendant Everett L. McCoy in the matter of People v. McCoy,

 5   Amador Sup. Ct. Case No. 18-CR-27144. The hearing on Defendants’ Motion to Dismiss,

 6   presently set for February 21, 2019, is vacated. The parties shall promptly notify the court when

 7   the criminal proceedings have been resolved, and the Court will at that time reschedule the

 8   Motion to Dismiss hearing as soon as practicable based upon the Court’s calendar.

 9         Additionally, no later than six months from the date of this order, and every 90 days

10   thereafter, the parties shall file a joint status report to address the need to continue the stay of this

11   action, including the status of the Criminal Matter, and efforts to locate and notify Mr. Bradley’s

12   heirs, if any.

13         IT IS SO ORDERED.

14

15   Dated: January 17, 2019

16

17

18
                                            Troy L. Nunley
19                                          United States District Judge

20
21

22

23

24

25

26
27

28
                                                         4
                                           Stipulation and Order to Stay Civil Proceedings (2:18-cv-02994-TLN-AC)
